          Case 1:16-cv-04375-AKH Document 70 Filed 07/01/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                Employment and Litigation Attorneys

60 E. 42nd Street, Suite 2020                                             Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620
_________
ctucker@faillacelaw.com
                                            July 1, 2020

VIA ECF
Honorable Alvin K. Hellerstein
Daniel Patrick Moynihan
United States Courthouse
Courtroom: 14D
500 Pearl St.
New York, NY 10007-1312

               Re:     Franco Perez et al v. Super Gourmet Food Corp. et al
                       1:16-cv-04375-AKH

Your Honor,

      This firm represents Plaintiffs in the above-referenced matter. We write jointly with
Defendants to respectfully request an extension of time to complete discovery.

         Unfortunately, due to the COVID-19 restrictions, the parties were unable to take in-person
depositions. Counsels are proposing remote depositions and are in the process of scheduling them.
Plaintiffs’ counsel recommends remote depositions. This is the first request for an extension of the
discovery deadline and all parties consent to the proposed extension.

      The parties respectfully request that the deadline for completion of discovery be extended to
October 26, 2020.

       We thank the Court for its time and attention to this matter.

                                              Respectfully submitted,

                                              /s/Clifford R. Tucker
                                              Clifford R. Tucker
                                              MICHAEL FAILLACE & ASSOCIATES, P.C.
                                              Attorneys for the Plaintiffs

Cc: Via ECF

Netanel Newberger
Milman Labuda Law Group, PLLC
3000 Marcus Avenue
Suite 3W8
New Hyde Park, NY 11042
        Case 1:16-cv-04375-AKH Document 70 Filed 07/01/20 Page 2 of 2



516-328-8899
Fax: 516-328-0082
Email: shwarma1@hotmail.com

Emanuel Kataev
Milman Labuda Law Group, PLLC
3000 Marcus Avenue
Suite 3W8
New Hyde Park, NY 11042
516-328-8899
Fax: 516-328-0082
Email: emanuel@mllaborlaw.com

Richard I Milman
Milman Labuda Law Group PLLC
3000 Marcus Ave.
Lake Success, NY 11042
(516)328-8899
Fax: (516) 328-0082
Email: rich@mmmlaborlaw.com
